R.P.'s Testimony
                             During cross-examination, Renteria-Novoa sought to reveal
                 inconsistencies in R.P.'s previous recountings of the alleged abuse. On
                 redirect, the State asked R.P. leading questions about her past statements
                 in order to show that those statements were consistent. On appeal,
                 Renteria-Novoa argues that this part of R.P.'s trial testimony was
                 inadmissible hearsay.
                             Under NRS 51.035(2)(b), an out-of-court statement is not
                 hearsay if it is "[c]onsistent with the declarant's testimony and offered to
                 rebut an express or implied charge against the declarant of recent
                 fabrication. . . ." Here, the State offered the prior consistent statements
                 in order to rebut the defense's attempts to show fabrication. Thus, the
                 statements were admissible.
                             Renteria-Novoa also argues that the State improperly used
                 leading questions to elicit testimony during redirect. NRS 50.115(3)(a)
                 states that "[heading questions may not be used on the direct examination
                 of a witness without the permission of the court." (Emphasis added).
                 "Whether leading questions should be allowed is a matter mostly within
                 the discretion of the trial court, and any abuse of the rules regarding them
                 is not ordinarily a ground for reversal." Barcus v. State, 92 Nev. 289, 291,
                 550 P.2d 411, 412 (1976) (internal quotations omitted). Here, the court
                 decided that the leading questions were a permissible way to bring out the
                 prior consistent statements. Because leading questions are only
                 prohibited without permission of the trial court, and the trial court gave
                 permission, we do not find the use of leading questions to be grounds for
                 reversal.



SUPREME COURT
        OF
     NEVADA
                                                       2
(0) 1947A    e
                 Use of "victim"
                             Renteria-Novoa argues that the prosecutor's use of the term
                 "victim" throughout trial was improper because it was an assertion of his
                 personal opinion that Renteria-Novoa was guilty of the charged crimes.
                 He alleges that the prosecutor's repeated uses of "victim" were
                 interjections of opinion, constituted vouching, and minimized the
                 prosecution's burden of proof, all of which are examples of prosecutorial
                 misconduct. See, e.g., Rowland v. State, 118 Nev. 31, 39-40, 39 P.3d 114,
                 119 (2002); McGuire v. State, 100 Nev. 153, 158-59, 677 P.2d 1060, 1064
                 (1984).
                             In the present case, the prosecutor's use of "victim" was not
                 misconduct. First, it was not interjecting• opinion because the prosecutor
                 was not asking the jury to convict based upon the prosecutor's personal
                 opinions. Second, Renteria-Novoa has not shown that the prosecutor had
                 any intent to mislead.   McGuire, 100 Nev. at 158-59, 677 P.2d at 1064.
                 Third, the prosecutor's use of the term "victim" was not vouching because
                 the jury would not reasonably infer that the prosecutor meant to speak to
                 the veracity of the accuser. See Rowland, 118 Nev. at 39, 39 P.3d at 119.
                 Finally, the Nevada Revised Statutes use "victim" to refer to the accuser,
                 not only in defining crimes but also in setting forth procedures.   See, e.g.,
                 NRS 50.090. Therefore, we conclude that the use of the term "victim" was
                 not prosecutorial misconduct.
                             Renteria-Novoa also contests the use of "victim" in the jury
                 instructions and in the witnesses' testimony. For similar reasons, namely
                 that the term was used to define sexual assault and not to express the
                 opinion of the speaker, we also conclude that the use of "victim" in the jury
                 instructions and by the witnesses was not improper.

SUPREME COURT
        OF
     NEVADA
                                                       3
(OJ 1947A    e
                  Brady violations
                              Renteria-Novoa argues that the State violated his
                  constitutional rights, under Brady v. Maryland, 373 U.S. 83 (1963), by
                  suppressing evidence of the U-visa that R.P. received as a result of the
                  charges in this case.
                              To demonstrate a Brady violation, "the accused must make
                  three showings: (1) the evidence is favorable to the accused, either because
                  it is exculpatory or impeaching; (2) the State withheld the evidence, either
                  intentionally or inadvertently; and (3) prejudice ensued, i.e., the evidence
                  was material." State v. Huebler, 128 Nev. „ 275 P.3d 91, 95 (2012)
                  (internal quotations omitted). On the issue of prejudice, federal courts
                  have held that there is no Brady violation so long as the evidence is
                  eventually disclosed at a time when the defense can still use it.   Madsen v.

                  Dormire, 137 F.3d 602, 605 (8th Cir. 1998); see also United States v.
                  Scarborough, 128 F.3d 1373, 1376 (10th Cir. 1997); United States v. Word,
                  806 F.2d 658, 665 (6th Cir. 1986); cf. Weatherford v. Bursey, 429 U.S. 545,
                  559 (1977) ("There is no general constitutional right •to discovery in a
                  criminal case, and Brady did not create one . . . ."). Here the defense
                  discovered R.P.'s U-visa during trial and was able to present it to the jury
                  through cross examination. There was no prejudice and, therefore, no
                  Brady violation.
                  Renteria-Novoa's call logs and R.P.'s phone number
                              Renteria-Novoa argues that the evidence of his phone records
                  were not relevant at the time that they were admitted, because the jury
                  did not yet hear testimony as to R.P.'s phone number. Evidence is
                  relevant if it has "any tendency to make the existence of any fact that is of
                  consequence to the determination of the action more or less probable than

SUPREME COURT
         OF
      NEVADA
                                                        4
(0) 1947 A    e
                    it would be without the evidence." NRS 48.015. Renteria-Novoa's call logs
                    were relevant because his numerous calls to R.P.'s phone tended to show
                    that he had some kind of relationship with R.P.
                                Renteria-Novoa also argues that a witness's testimony
                    revealing R.P.'s phone number was hearsay because the witness only
                    learned the number through R.P. telling him what it was. Evidence is
                    inadmissible hearsay if it is an out-of-court "statement offered in evidence
                    to prove the truth of the matter asserted" and it does not qualify for any
                    exemption to the hearsay definition or exception to the hearsay rule.    See

                    NRS 51.035; NRS 51.065; NRS 51.075-.385.
                                We conclude that the witness testimony providing R.P.'s phone
                    number was not hearsay. The witness testified that he knew her phone
                    number belonged to her because he called her using the number. Thus, he
                    was not testifying to an out-of-court statement about the number, but
                    rather to his recollection of the number   See NRS 51.035. Accordingly, the
                    district court did not abuse its discretion.   Chavez v. State, 125 Nev. 328,
                    344, 213 P.3d 476, 487 (2009).
                    Admission of prior bad acts
                                Renteria-Novoa also argues that R.P.'s testimony, stating that
                    he abused her two or three times a week, was inadmissible prior bad act
                    evidence.
                                 "[Wile review a district court's decision to admit or exclude
                    evidence for abuse of discretion." Id. Prior bad act evidence is presumed
                    inadmissible.   Ledbetter v. State, 122 Nev. 252, 259, 129 P.3d 671, 677
                    (2006). However, prior bad acts are admissible when they show a common
                    scheme or plan. See id. at 260, 129 P.3d at 677-78; see also NRS 48.045(2).



SUPREME COURT
     OF
      NEVADA
                                                           5
(0) 1.947,4   ea,
                            In Daly v. State, we held that uncharged acts of sexual abuse
                to which the child victim testified "fell within the 'common scheme or plan'
                exception to the general rule excluding evidence of prior bad acts." 99
                Nev. 564, 567, 665 P.2d 798, 801 (1983), holding modified on other
                grounds by Richmond v. State, 118 Nev. 924, 59 P.3d 1249 (2002). The
                child victim "testified that she had performed fellatio on appellant at his
                request an average of once or twice a week since she was about eight years
                old." Id. at 566, 665 P.2d at 800. We noted that "[a]t least some of the
                uncharged acts allegedly occurred within the same time period as the
                charged acts, all alleged acts were between the appellant and his
                stepdaughter, and both the charged and uncharged acts allegedly occurred
                under very similar circumstances." Id. at 567, 665 P.2d at 801.
                            The facts of this case are analogous to Daly. R.P. testified that
                the abuse occurred two or three times a week. The acts to which R.P.
                testified allegedly occurred at the time she lived at the University
                apartments, the same timeframe about which the jury heard that
                Renteria-Novoa committed other acts. The acts to which R.P. testified all
                involved her and Renteria-Novoa. And, according to R.P., the acts
                occurred in the same way every time. Under Daly, the uncharged acts of
                sexual abuse against R.P. fell within the common-scheme-or-plan
                exception to the rule against admitting prior bad acts. The district court
                did not abuse its discretion.
                Other issues
                            Renteria-Novoa also argues that the State illegally excluded
                minority veniremembers from the jury, the information was insufficient
                and violated his constitutional rights, the district court misapplied
                Nevada's rape-shield statute, his statement to police was not voluntary

SUPREME COURT
     OF
     NEVADA
                                                      6
(0) 194/A
                  and was given prior to him being mirandized, the evidence was
                  insufficient to support the convictions, the convictions violated redundancy
                  or double jeopardy principles, the district court's jury instructions
                  misstated the law, the prosecution committed misconduct, and cumulative
                  error warrants reversal. We find no merit in his arguments and affirm the
                  judgment of the district court.
                              Accordingly, we
                              ORDER the judgment of the district court AFFIRMED.




                                                                 L.Q.c.4-tt       , J.
                                                     Hardesty


                                                    CDtrAfret 4A.
                                                     Douglas
                                                                   I                 J.



                                                                                     J.
                                                     Cherry



                  cc: Hon. Jerome T. Tao, District Judge
                       Clark County Public Defender
                       Attorney General/Carson City
                       Clark County District Attorney
                       Eighth District Court Clerk




SUPREME COURT
      OF
    NEVADA
                                                        7
(0) 1947A caPc4